Citation Nr: 0948362	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  98-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
including as secondary to peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  That rating 
decision, in pertinent part, denied the Veteran's claim for 
service connection for an anxiety disorder secondary to 
peptic ulcer disease.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008; a transcript of 
that hearing is of record.  

In a March 2009 decision, the Board denied the Veteran's 
claim of entitlement to service connection for anxiety 
disorder secondary to peptic ulcer disease, and the Veteran 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).

By order of August 2009, the CAVC granted a joint motion to 
vacate that part of the Board's March 2009 decision that 
addressed the issue of entitlement to service connection for 
anxiety disorder secondary to peptic ulcer disease, and 
remand the matter to the Board for further development and 
adjudication.  

The Board notes that at the time of the March 2009 decision, 
the Board remanded the issues of service connection for a 
back disorder and acid reflux disease, including as secondary 
to peptic ulcer disease.  These matters remain under 
development and are not currently before the Board for 
further review.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The joint motion found that the issue on appeal should be 
expanded to reflect psychiatric diagnoses of record other 
than anxiety disorder, including PTSD, pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The issue has been 
recharacterized as such.

In a statement received at the Board in November 2009, the 
Veteran's representative requested a Board videoconference 
hearing to allow the Veteran to provide testimony regarding 
inservice stressors and his PTSD symptoms.  Pursuant to 38 
C.F.R. § 20.700, a hearing on appeal before the Board will be 
granted if an appellant expresses a desire for one.  As the 
issue on appeal now includes entitlement to service 
connection for PTSD, and because the Travel Board hearing of 
record did not address PTSD stressors or symptoms, another 
hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing.  The case should 
then be processed in accordance with 
standard appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



